Citation Nr: 0202537	
Decision Date: 03/19/02    Archive Date: 03/25/02

DOCKET NO.  95-08 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.  

Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from February 1965 to 
February 1968 and from March 1968 to July 1971.  

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
July 1999, the Board upheld the RO's denial of the veteran's 
claims of entitlement to an increased rating for PTSD and 
entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities.  The 
veteran filed a timely appeal to the U.S. Court of Appeals 
for Veterans Claims (Court).

In May 2001, the Court vacated the Board's decisions 
regarding the issues of entitlement to an increased rating 
for PTSD and entitlement to a total rating based upon 
individual unemployability due to service-connected 
disabilities for development and readjudication.  

As noted by the Board in July 1999, one of the matters the 
Board must address is which issue or issues are properly 
before it at this time.  Under the provisions of 38 U.S.C.A. 
§ 7105(a) (West 1991), an appeal to the Board must be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case is furnished 
to the veteran.  In essence, the following sequence is 
required: There must be a decision by the RO, the veteran 
must express timely disagreement with the decision, VA must 
respond by explaining the basis of the decision to the 
veteran, and finally the veteran, after receiving adequate 
notice of the basis of the decision, must complete the 
process by stating his argument in a timely-filed substantive 
appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203 
(2001).

The veteran filed a claim for service connection for 
Meniere's disease in 1984.  The RO denied the claim in 
February 1985.  The Board, in its February 1997 remand, 
construed a March 1991 letter from the veteran as an 
application to reopen a claim for service connection for 
Meniere's disease.  In October 1997, the RO denied the claim, 
and the veteran appealed this issue to the Board.  The Board 
denied this claim in July 1999.  In his appeal of the July 
1999 decision to the Court, the veteran did not appeal the 
issue of whether new and material evidence has been received 
to reopen a claim for service connection for Meniere's 
disease.  Consequently, the July 1999 Board decision on this 
issue is final and the claim of whether new and material 
evidence has been received to reopen a claim for service 
connection for Meniere's disease is not before the VA at this 
time.

The veteran applied for an increased rating for his 
service-connected PTSD in June 1992.  The RO denied a 
disability rating greater than 30 percent for PTSD in 
December 1993, and the veteran appealed, presenting testimony 
during a hearing that was held at the RO in September 1995.  
In February 1997, the Board remanded the claim to the RO.  In 
October 1997, the RO increased the veteran's disability 
rating to 50 percent, effective from June 11, 1997.  In June 
1998, the Board bifurcated the claim, granted a 50 percent 
rating for PTSD for the period of the claim prior to June 11, 
1997, and remanded the claim with respect to the matter of 
the appropriate level of compensation to be assigned from 
June 11, 1997, onward.  At that time, the Board determined 
that the veteran was not entitled to a rating higher than 50 
percent prior to June 11, 1997.  Consequently, this issue is 
not before the Board at this time. 

The veteran applied for a total rating based upon individual 
unemployability due to service-connected disabilities in 
September 1997.  The RO denied the claim in October 1997, and 
the veteran appealed this issue to the Board.  


REMAND

The Court in May 2001 stated that the Board must submit this 
case to the Director, Compensation and Pension Service for 
consideration of an extraschedular rating.  Under 38 C.F.R. 
§ 3.321(b)(1) (2001), to accord justice in an exceptional 
case where the schedular standards are found to be 
inadequate, the field station is authorized to refer the case 
to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing norm for such an 
award is a finding that the case presents such an exceptional 
or unusual disability picture with such related factors as 
marked inference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, as opposed to referring the claim to 
designated officials who have the delegated authority to 
award such a rating.  The Director, Compensation and Pension 
Service, must also consider whether there are factors which 
would warrant the assignment of an extraschedular evaluation 
under 38 C.F.R. § 4.16(b) (2001).  Under 38 C.F.R. § 4.16(b), 
the central inquiry in the resolution of this issue involves 
the determination whether the service-connected disabilities, 
standing alone, are of sufficient severity to produce 
unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Non-service connected disabilities are not relevant 
to this determination.  See Pratt v. Derwinski, 3 Vet. App. 
269, 272 (1992).

Assignment of a total rating based upon individual 
unemployability due to service-connected disabilities on an 
extraschedular basis requires that the record reflect some 
factor that "takes the claimant's case outside the norm" of 
any other veteran rated at the same level.  Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 
4.15).  The question is whether the veteran is capable of 
performing the physical and mental tasks required of 
employment, not whether the veteran can find employment or is 
working.  Van Hoose, 4 Vet. App. at 363.  

The remand will also permit several other questions to be 
addressed.  

First, the status of the claimant's employment during and 
since 1998 must be ascertained.  The record at the time of 
the Board decision in 1999 indicated the veteran was on 
medical leave from his employment from August 1998.   In 
November 1998, his employer reported the veteran had been 
working forty hours per week, that he was on temporary 
disability and that he was expected to return to work.  A 
psychologist in November 1998 noted that the claimant was 
expected to return to work on January 3, 1999.  At the time 
of the VA psychiatric examination at the end of January 1999, 
it was noted the veteran was "currently employed," but he 
had been placed on medical leave and was receiving no income.  
While the Board relied upon the evidence of record indicating 
the veteran was expected to return to work, and that he 
reported he was employed, the Court emphasized that the 
evidence did not confirm that he had returned to work at the 
time the Board reviewed the claim.  The Board therefore finds 
that more evidence is required to clarify the veteran's 
employment status.

Second, the significance of the Global Assessment of 
Functioning scale scores in this matter needs to be 
addressed. 

The Diagnostic and Statistical Manual for Mental Disorders, 
4th ed. (1994) includes the Global Assessment of Functioning 
(GAF) scale at page 32.  This scale considers the 
psychological, social and occupational functioning on a 
hypothetical continuum of mental health-illness.   It does 
not include impairment in functioning due to physical (or 
environmental) limitations.  The scale is as follows:

91-100     Superior functioning in a wide range of 
activities, life's problems never 
seem to get out of hand, is sought out by other because 
of his or her many 
positive qualities.  No symptoms.

81-90    Absent or minimal symptoms (e. g. mild anxiety 
before an exam), good 
functional in all areas, interested and involved in a 
wide range of activities, 
socially effective, generally satisfied with life, nor 
more than everyday problems or concerns (e.g. an 
occasional argument with family members).

71-80    If symptoms are present, they are transient and 
expectable reactions to 
psychosocial stressors (e.g. diffciulty concentrating 
after family arguments); 
no more than slight impairment in social, occupational, 
or school functioning (e. g. temporarily falling behind 
in schoolwork).

61-70    Some mild symptoms (e.g., depressed mood and mild 
insomnia) Or some 
difficulty in social, occupational or school functioning 
(e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful 
interpersonal relationships.

51-60    Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional 
panic attacks) OR moderate difficulty in social, 
occupational, or school 
functioning (e.g., few friends, conflicts with peers or 
co-workers).

41-50    Serious symptoms (e.g. suicidal ideation, severe 
obsessional rituals, 
frequent shoplifting) Or any serious impairment in 
social, occupational or school functioning (e.g., no 
friends, unable to keep a job).

31-40    Some impairment in reality testing or communication 
(e.g., speech is at 
times illogical, obscure or irrelevant) OR major 
impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is 
unable to work, child 
frequently beats up younger children, is defiant at 
home, and is failing at 
school).

21-30    Behavior is considerably influenced by delusions or 
hallucinations Or 
serious impairment in communications or judgment (e.g., 
sometimes 
incoherent, acts grossly inappropriately, suicidal 
preoccupation) OR inability to function in almost all 
areas (e.g., stays in bed all day; no job, home or 
friends).

11-20    Some danger of hurting self or others (e.g., suicide 
attempts without clear 
expectation of death, frequently violent, manic 
excitement) OR occasionally 
fails to maintain minimal personal hygiene (e.g., smears 
feces) OR gross 
impairment in communications (e.g., largely incoherent 
or mute).

1-10      Persistent danger of severely hurting self or 
others (e.g., recurrent violence) 
OR persistent inability to maintain minimal personal 
hygiene OR serious 
suicidal actual with clear expectation of death.

0           Inadequate information.

The GAF score is normally provided for current functioning, 
but may also be provided for purposes of assessing 
functioning at admission and discharge from hospitalization, 
or the highest function for at least a few months during the 
past year.  The use of the scale represents the clinician's 
judgment of the individual's overall level of functioning.  
It is useful in planning treatment and measuring its impact 
and predicting outcome.

In Richard v. Brown, 9 Vet. App. 266 (1996), the Court, 
citing to DSM-IV, found that a GAF of 50 is for "[s]erious 
symptoms (e.g. suicidal ideation, severe obsessional rituals, 
frequent shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g. no friends, unable 
to keep a job)."  As noted above, the actual range of scores 
for "[s]erious symptoms" is 41 to 50.  

In Carpenter v. Brown, 8 Vet. App. 240, 242 (1995), the Court 
cited DSM-IV for the conclusion that a GAF score of 55 to 60 
is for "moderate difficulty in social, occupational, or 
school functioning."  As noted above, the actual range of 
scores for "moderate difficulty" is 51 to 60.  

The record in this case shows at least the following GAF 
scores:  

September 1993 VA examination: Current GAF 55
November 1995 VA examination: 55 to 60
November 1995 outpatient record: 70
February 1997 VA medical record: 55 to 60 for last year
June 1997 VA examination: 45
September 1998 report of VA psychiatrist: 50 currently, 60 
for past year
October 1998 VA evaluation: 60 (currently and for past year)
January 1999: 50 currently (noted to represent moderate 
symptoms with a moderate to serious impairment in social 
functioning and a serious impairment in occupational 
functioning) and 53 for past year.

The Board further points out that the GAF scale clearly is 
designed to and does incorporate an assessment of 
occupational functioning.  The range from 41 to 50 
contemplates a level of impairment where there may be 
"serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job)."  
(Emphasis added.)  The range from 31 to 40 contemplates 
impairment that may make an individual unable to work.  By 
contrast, the criteria for a GAF scale score above 50 do not 
incorporate any indication of an inability to work or to 
inability to retain a job.  It would therefore appear that 
GAF scores above 50 indicate the clinician's assessment that 
the patient has an ability to obtain and retain employment.  
GAF scores of 41 to 50 may indicate impairment in the ability 
to retain employment and GAF scores from 31- 40 may indicate 
an inability to work.  GAF scores of 30 and below appear to 
indicate such severity of symptoms as to be incompatible with 
the ability to obtain and retain employment.  

In this regard, the decision of the Court noted that: 

The [Board's] conclusion [that the veteran 
was employable] was necessarily based on the 
Board's own evaluation of the veteran's 
capacity for work because there is no medical 
opinion of record indicating the veteran was 
capable of employment as of that date or any 
other prior to the July 1999 [Board] 
decision.

If there was "no medical opinion of record indicating the 
veteran was capable of employment," then apparently it may 
be possible to read the Court's decision as implying that GAF 
scores do not constitute "medical opinion" as regards the 
veteran's employability.  However, the since the decision of 
the Court did not expressly state that a GAF score contains 
no inherent or implied opinion as to employability, and since 
the GAF scale by definition is to address occupational 
functioning, the Board is not prepared to read the Court's 
decision as definitively holding, for purposes of this case, 
that a GAF score does not bear upon employability.

In its decision, the Court also charged the Board with 
explaining why it characterized the veteran's GAF scores as 
"55 to 60" and applied Carpenter as opposed to 
characterizing them as "50 to 53" and applied Richard.  For 
purposes of guidance to the RO, the Board respectfully points 
out that the Board does not interpret the decision of the 
Court as creating an idiosyncratic GAF scale for this 
individual case.   The RO should apply the GAF scale as 
provided in DSM-IV.  References to Carpenter should be viewed 
in light of Carpenter's limited holding that the GAF scores 
in that case fell between 55 and 60, which match the criteria 
for moderate symptoms under the overall GAF scale.  It should 
not be interpreted to judicially modify the GAF scale such 
that in this claim a GAF score between 51 to 54 is for 
"serious" as opposed to "moderate symptoms."  Likewise, 
Richard should be viewed in the same light and not as 
creating an idiosyncratic GAF scale for this individual 
matter where scores of 51 to 53 are for "serious symptoms" 
etc.  In this regard, the Board notes that even if the 
Court's decision could be interpreted as judicially creating 
an idiosyncratic GAF scale for this case, the misstatement of 
the GAF scale as codified in DSM-IV would be clearly 
erroneous and thus fall within the recognized exceptions to 
the law of the case doctrine.  See Chisem v. Brown, 8 Vet. 
App. 364, 375 (1995) (The U.S. Court of Appeals for the 
Federal Circuit has articulated, and the Court has 
recognized, "three exceptions to the law[-]of[-]the[-]case 
doctrine: (1) When the evidence at trial was substantially 
different from that in the former trial upon when the 
appellate court based its decision; (2) when the controlling 
authority has since made a contrary decision of law; and (3) 
when the appellate decision was clearly erroneous.") 

As noted by the Court, there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. § 5100 et seq. (West Supp. 2001)) became law 
(over one year after the Board decided this case in July 
1999).  This law redefined the obligations of VA with respect 
to the duty to assist and included an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminated the concept of a well-grounded claim and 
superseded the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA could not assist in the development of 
a claim that was not well grounded.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100 ; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Accordingly, in order to ensure full compliance with due 
process requirements, the case is REMANDED to the RO for the 
following development:

1.  The RO should request the veteran to 
identify the names, address, and 
approximate dates of treatment for all 
health care providers who may posses 
additional records pertinent to his 
claims.  After securing any necessary 
authorization for the veteran, the RO 
should attempt to obtain copies of those 
treatment records identified by the 
veteran which have not been previously 
secured.  The veteran has the right to 
submit additional evidence and argument 
on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  The veteran is asked to 
either submit any medical records he is 
attempting to obtain, inform the RO of 
the existence of any additional records 
he has not be able to obtain, or indicate 
that no additional records are not 
available.
 
2.  The RO should make appropriate 
arrangements for a field investigation to 
ascertain the veteran's employment status 
since January 1, 1998.  The field 
examiner should contact employers and 
obtain information as to the nature of 
any employment in terms of the job 
description, wages and hours, and 
evidence of any time lost from work due 
to service-connected disability.

3.  The veteran should be requested to 
submit copies of his Federal Income Tax 
returns for the years 2001, 2000, 1999, 
and 1998, with all schedules and 
attachments.

4.  The veteran should indicate whether 
he is receiving benefits from the Social 
Security Administration.  If warranted, 
the RO should obtain from the Social 
Security Administration a copy of any 
disability determination it has made for 
the veteran and a copy of the record upon 
which any such determination was based, 
including all pertinent medical records.  
The RO should invite the attention of the 
Social Security Administration to 
38 U.S.C.A. § 5106 (West 1991).  If SSA 
records are obtained, these should be 
associated with the veteran's claims 
folder.  If not, the steps taken to 
obtain these records and the response of 
the SSA should be made part of the record 
in the claims folder.  

5.  After the aforementioned development 
has been completed to the extent feasible 
and with the necessary cooperation of the 
veteran, the RO should arrange for the 
veteran to undergo a VA psychiatric 
examination to determine the nature and 
extent of his service-connected PTSD.  
The examiner in conjunction with the 
examination must review the claims folder 
or the pertinent medical records 
contained therein.  The purpose of this 
evaluation is to determine the degree of 
disability associated with the veteran's 
PTSD.  

If there are different psychiatric 
disorders other than PTSD, the examiner 
must attempt to reconcile the diagnoses 
and specify which symptoms are associated 
with each of the disorder(s).  If certain 
symptomatology cannot be dissociated from 
one disorder or another, that fact should 
be specified.  All necessary special 
studies or tests are to be accomplished.

Under the current rating criteria, a 100 
percent evaluation is provided where 
there is total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation, or own name.  

A 70 percent evaluation is provided where 
there is occupational and social 
impairment, with deficiencies in most 
areas, such as work, school, family 
relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal 
ideation; obsessional rituals which 
interfere with routine activities; speech 
intermittently illogical, obscure, or 
irrelevant; near-continuous panic or 
depression affecting the ability to 
function independently, appropriately and 
effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence); spatial 
disorientation; neglect of personal 
appearance or hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting); 
inability to establish and maintain 
effective relationships.  

A 50 percent evaluation requires 
occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: Flattened affect; 
circumstantial, circumlocutory, or 
stereo-type speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short and long-term memory; 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  

A 30 percent evaluation is provided for 
occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events).  

A 10 percent evaluation is provided for 
occupational and social impairment with 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during the 
periods of significant stress, or, 
symptoms controlled by continuous 
medication.  38 C.F.R. § 4.130 (2001).

In this respect, the psychiatrist must 
identify the frequency and severity of 
all findings, as well as to enumerate all 
symptomatology, particularly with respect 
to:

a)   The veteran's affect, speech, 
memory, judgment, abstract thinking, mood 
and impulse control;  

b)  The veteran's ability to perform the 
activities of daily living, including his 
ability to maintain personal hygiene; 

c)  The presence or absence of 
hallucinations and/or delusions; the 
presence or absence of grossly 
inappropriate behavior; the presence or 
absence of depression; the presence or 
absence of panic attacks, and if panic 
attacks are present, their frequency;

d)  The veteran's ability to adapt to 
stressful circumstances in a work or 
work-like setting, and his ability to 
obtain and maintain employment;

e)  Commentary concerning the presence or 
absence of suicidal and/or homicidal 
ideation, obsessional rituals, and/or any 
disorientation would be of great value to 
the Board.

7.  At the request of the Court, the 
examiner is also asked to review the 
veteran's PTSD with consideration of the 
rating criteria for PTSD in effect prior 
to November 7, 1996.  Under 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (effective 
prior to November 7, 1996), a 100 percent 
evaluation is warranted when the 
attitudes of all contacts except the most 
intimate are so adversely affected as to 
result in virtual isolation in the 
community, totally incapacitating 
psychoneurotic symptoms bordering on 
gross repudiation of reality with 
disturbed thought or behavioral process 
associated with almost all daily 
activities such as fantasy, confusion, 
panic and explosions of aggressive energy 
resulting in profound retreat from mature 
behavior; demonstrably unable to obtain 
or retain employment.  

A 70 percent evaluation is warranted when 
the ability to establish and maintain 
effective or favorable relationships with 
people is severely impaired; the 
psychoneurotic symptoms are of such 
severity and persistence that there is 
severe impairment in the ability to 
obtain or retain employment.  

A 50 percent evaluation is warranted when 
the ability to establish or maintain 
effective or favorable relationships with 
people is considerably impaired; by 
reason of psychoneurologic symptoms the 
reliability, flexibility and efficiency 
levels are so reduced as to result in 
considerable industrial impairment.   

A 30 percent evaluation under the old 
criteria may be assigned if there is a 
definite impairment in establishing or 
maintaining relationships and for 
symptoms producing definite industrial 
impairment.  

A 10 percent evaluation under the old 
rating criteria is warranted when 
emotional tension or other evidence of 
anxiety is productive of mild social and 
industrial impairment.

The complexity of this situation for the 
examiner, as deemed necessary by the 
Court, is clear.  In this regard, to 
better assist the examiner in 
understanding the situation before the 
Board at this time, the RO is asked to 
provide the examiner with a copy of the 
Board's Remand in this case. 

8.  The RO should submit this case to the 
Director, Compensation and Pension 
Service, for consideration of an 
extraschedular evaluation under both 
38 C.F.R. § 3.321(b)(1) and 38 C.F.R. § 
4.16(b) (2001).  Both the issue of 
entitlement to an increased rating for 
PTSD on an extraschedular basis and 
entitlement to a total rating based upon 
individual unemployability due to 
service-connected disabilities on an 
extraschedular basis must be considered 
by the Director.  In this regard, the 
veteran is advised that the claim for an 
extraschedular rating, or any other 
additional claims, will not be before the 
Board unless the determination of the RO 
is unfavorable, and the veteran files a 
notice of disagreement and completes all 
procedural steps necessary to appeal a 
claim to the Board in accordance with 38 
U.S.C.A. § 7105 (West 1991). 

9.  The RO must review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
1991 & Supp. 2001) are fully complied 
with and satisfied.

10.  The RO should thereafter review the 
claims with consideration of the rating 
criteria for PTSD in effect subsequent to 
November 7, 1996.

The veteran and his representative should be provided a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issue 
currently on appeal.  An appropriate period of time should be 
allowed for response.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




